PAWAR LAW GROUP P.C.

ATTORNEYS AT LAW

20 VESEY STREET SUITE 1410
NEW YORK NEW YorRK 10007

Robert Blossner TEL (212) 571 0805
Vik Pawar Fax (212) 571 0938
www.pawarlaw.nyc

November 17, 2020

BY ECF
The Honorable Peggy Kuo
United States Magistrate Judge

Re: Reid v. The City of New York, et al., 20 CV 3926 (FB) (PK)

Dear Judge Kuo:

I represent the plaintiff in this matter. The Court should deny defendant
City’s request for a stay.

Defendant City of New York was served on August 27, 2020. The Court
granted the City’s request for an extension of time to file an answer to November 16, 2020.
Instead of filing an answer, the City moved to stay this action. As of today, defendant
Howard retained private counsel, filed an answer and the parties met for their Rule 26
conference and prepared a case management plan in advance of the November 30, 2020
conference.

Defendant City has not shown any cause, let alone good cause, for a stay.
The cases cited by the City are misplaced and either deal with an ongoing internal
investigation or a case where a criminal defendant’s right might be affected by the civil
case. There is no ongoing internal or criminal investigation in this case. The IAB has
already substantiated allegations against defendant Howard. The City lacks any standing
to request a stay.
Even if there was a criminal investigation pending, which here there is not,
a stay would not be warranted. In considering a stay of a civil case while a related criminal
investigation proceeds, courts of this Circuit typically weigh a number of factors,!
including (1) private interests of the plaintiff, (2) interest of the Courts, (3) overlapping
issues between the criminal and civil case, (4) private interest of the defendant and (5) the
public interest. Trs. of Plumbers & Pipefitters Nat'l Pension Fund v. Transworld Mech.,
Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995)(Chin, J.); Gala Enterprises, Inc.v. Hewlett
Packard Co., 96-CV-4864, 1996 WL 732636, at *1 (S.D.N.Y. Dec. 16, 1996) (Chin, J.);
Hicks v. City of New York, 268 F.Supp.2d 238, 241 (E.D.N.Y. 2003) (Spatt, J.) (denying
motion to stay based on related criminal prosecution); see also Freeman v. C.O. Perez,
#14652, 00-CV-4360, 2000 U.S. Dist. LEXIS 14906, at *1 (S.D.N.Y. Oct. 11, 2000) (Peck,
M.J.) (same). Nearly all of these factors tilt in plaintiff's favor.

First, it is undisputed that plaintiff's private interest in proceeding
expeditiously with her civil case is a factor that weighs heavily in her favor. See Jackson
v. Johnson, 985 F.Supp. 422, 425 (S.D.N.Y. 1997) (recognizing plaintiff's “legitimate
interest in the expeditious resolution of this civil case”).

Second, this Court’s interests also weigh against granting a stay since “a
court’s interest is usually best served by discouraging motions to stay.” Hicks v. City of
New York, 268 F.Supp.2d 238, 243 (E.D.N.Y. 2003) (citation omitted); JBM Corp. v.
Brown, 857 F.Supp. 1384, 1392 (C.D.Cal. 1994) (“A stay would disrupt the court’s
calendar by indefinitely postponing trial as the defendants’ criminal proceedings wind their
way through the state criminal justice system”). Without presuming to know Your Honor’s
docket, it seems the Court’s calendar interests weigh against a stay and moving cases along
on the docket.

Third, defendant City appears to argue that defendant Howard might have

a private interest in protecting himself from self-incrimination. However, defendant City
does not represent defendant Howard and there is no criminal investigation pending. Even
if there was an investigation pending, that alone would not be sufficient. Jackson v.
Johnson, 985 F.Supp. 422 (S.D.N.Y. 1997) (denying defendants’ motion for stay even
though plaintiff was subject of an open criminal prosecution). The Second Circuit has
recognized that “the Constitution... does not ordinarily require a stay of proceedings
pending the outcome of criminal proceedings.” Kashi v. Gratsos, 790 F.2d 1050, 1057 (2d
Cir. 1986). See also S.E.C. v. Musella, 38 Fed.R.Serv.2d 426, 427 (S.D.N.Y. 1983) (“There
is no violation of due process where a party is faced with the choice of testifying or
invoking the Fifth Amendment”), Gellis v. Casey, 338 F.Supp. 651, 653 (S.D.N.Y. 1972)
(same).

 

| The Circuit explicitly states that rigid adherence to these factors is not required, but they
prefer Judge Chin’s test as cited above. Louis Vuitton Malletier S.A. v. LY USA, Inc., 676
F.3d 83, 98 (2d Cir. 2012) at 100 n. 14.
The last factor — the public interest — weighs against maintaining a stay.

Plaintiff is entitled to move forward with this lawsuit and learn the identities of the John
Doe defendants and access the NYPD files underlying this action. This implicates
constitutional values of the highest order, values which can be vindicated in actions brought
under §1983. Crosby v. City of New York, 269 F.R.D. 267, 274 (S.D.N.Y. 2010)
(Scheindlin, J.) (recognizing “the important federal interests in broad discovery and truth-
seeking and the interest in vindicating important federal substantive policy such as that
embodied in section 1983”). Accordingly, the public interest is served by allowing this
case to proceed.

Simply put, the defendant City has not met its burden for a stay and this
Court should direct it to file its answer forthwith. Your Honor should exercise her
considerable discretion to deny defendant City’s request for stay — which, after all, is “an
extraordinary remedy.” Louis Vuiton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 98 (2d
Cir. 2012) (emphasis added).

Thank you.

 

Cc: — All counsel (by ECF)
